This opinion is subject to revision before final
                         publication in the Pacific Reporter

                                  2017 UT 71


                                     IN THE

        SUPREME COURT OF THE STATE OF UTAH

                                JACOB ZONTS 1,
                                  Petitioners,
                                        v.
                          PLEASANT GROVE CITY,
                               Respondent.

                               No. 20170651
                          Filed October 10, 2017

                  On Petition for Extraordinary Relief

Jacob Zonts, Dean Hale, Karl Khuni, Nathan Stoker, Blaine Thatcher,
       and Wendy Morgan, Pleasant Grove, pro se petitioners
        Christine M. Petersen, Pleasant Grove, for respondent

PER CURIAM:
   ¶ 1 A group of sponsors prepared an initiative and obtained
sufficient signatures to have that initiative placed on the November
2017 ballot for the Pleasant Grove City municipal election. The Utah
County Clerk verified the signatures, and the Pleasant Grove City
Attorney prepared a proposed ballot title. The sponsors submitted
comments, and the City Attorney prepared the final ballot title.
    ¶ 2 Dissatisfied with certain aspects of the final ballot title, one of
the sponsors, Mr. Jacob Zonts, then filed a petition pursuant to
section 20A-7-508(6)(a) of the Utah Code, which we dismissed for
failure to comply with the requirement that a petition under that
provision be brought by at least three sponsors. Mr. Zonts and five
other sponsors then filed this petition, and we asked the parties for
supplemental briefing on
       the question of whether Petitioners have met the
       requirements of rule 19 of the Rules of Appellate
       Procedure, including, but not limited to, subparts (b)(4)
_____________________________________________________________
   1 Other parties to this second petition are: Dean Hale, Karl Kuhni,

Nathan Stoker, Blaine Thatcher, and Wendy Morgan.
                   ZONTS v. PLEASANT GROVE CITY
                             Per Curiam


       and (b)(5), pertaining to whether Petitioners possessed
       a plain, speedy, and adequate remedy in the form of
       filing a petition with the district court at the time they
       received notice from the City Attorney of the final
       ballot title, and in light of this Court’s decisions in
       Anderson v. Provo City, 2016 UT 50, 387 P.3d 1014, and
       Brown v. Cox, 2017 UT 3, 387 P.3d 1040.
    ¶ 3 On August 30, 2017, we issued a summary order denying the
petition and indicated this opinion would follow. At the outset, we
note that section 20A-7-508(6)(a) states “the decision of the local
attorney may be appealed by a petition to the Supreme Court.” But
the only means by which such a decision properly may be
challenged is by a petition for extraordinary relief under rule 65B of
the Utah Rules of Civil Procedure or, in the event a petition in the
district court does not provide a plain, speedy, and adequate
remedy, under rule 19 of the Utah Rules of Appellate Procedure.
Thus, the use of the term “appeal” in the statute could be misleading
insofar as a prospective challenger of the local attorney’s decision
views it as implying an entitlement to an appeal of right invoked
under rules 3 and 4 of the Utah Rules of Appellate Procedure. And
the statute also could be misleading insofar as it is read to imply that
this court is the only forum in which a petition for extraordinary
relief may be sought. Rule 19 expressly requires that a petition
explain why the petitioners could not have filed a petition in the
district court. See UTAH R. APP. P. 19(b)(5); Anderson v. Provo City,
2016 UT 50, ¶ 3, 387 P.3d 1014. As we have previously explained,
rule 19’s requirement to demonstrate why a petition could not be
filed in the district court “is more than an exercise in ensuring [the
petitioner] incant[s] magic words.” Brown, 2017 UT 3, ¶ 28. “When
an appellate court considers a petition for extraordinary relief
without any record generated by prior litigation or other official
proceedings, it ordinarily may grant relief only if that relief is based
on allegations properly supported by affidavit or other reliable
documentation.” Gricius v. Cox, 2015 UT 86, ¶ 5, 365 P.3d 1198. And,
in that regard, we have noted our reluctance “to arrive at a legal
ruling that is dependent on the resolution of disputed facts” because
we do “not conduct evidentiary hearings (except in those rare
circumstances in which reference to a special master is deemed
appropriate).” Carpenter v. Riverton City, 2004 UT 68, ¶ 4, 103 P.3d
127.
   ¶ 4 We ordered supplemental briefing to provide the petitioners
an opportunity to explain why they could not have filed their

                                   2
                          Cite as: 2017 UT 71
                             Per Curiam

petition in district court. They failed to meet their burden of
persuading us that they could not have asked the district court to
review their contentions in the first instance. We emphasize, as we
have in the past, that district courts are better equipped to resolve
factual questions and that starting in the district court allows parties
to create the record that enables this court to conduct a more
meaningful review. We can understand the petitioners' perception
that a district court proceeding will only slow their path to our court,
but we trust our district courts to appropriately expedite these
petitions in a fashion that contemplates, and allows time for,
appellate review before ballots are printed. This is the framework the
Rules of Civil and Appellate Procedure establish. And we insist that
parties comply with these Rules not because the issues they raise are
not important, but because they are. Adherence to the Rules
promotes better and more efficient resolution of disputes and a
party, like the petitioners here, needs to convince us to depart from
them. The petitioners here did not.
     ¶ 5 The petitioners failed to satisfy their burden under rule 19 of
demonstrating they possessed no plain, speedy, and adequate
remedy other than the filing of a petition directly with this court. The
petition itself assumed that filing directly with this court was the
appropriate remedy without any discussion of the possibility of
filing in the district court. And the petitioners’ supplemental brief
continued to rely on that assumption. Its only references to the
possibility of filing in the district court were a speculative
assumption that “Pleasant Grove could have held the decision up in
the courts,” and a citation to this court’s statement in that “many
ballot disputes will present tight timelines that will make it either
impractical or inappropriate to file in the district court,” followed by
an assertion that the petition in this case involved one of those
disputes. Anderson, 2016 UT 50, ¶ 4. The supplemental brief
provided no further discussion or elucidation of any practical
obstacles to filing in the district court immediately after the decision
of the City Attorney, followed by an expedited appeal. 2
_____________________________________________________________
   2 We do not mean to imply that the necessary showing of the

absence of a remedy via a filing in the district court either could or
could not have been made in this case. Without a specific
explanation from the petitioners as to why the filing of a petition in
the district court followed by an appeal could not afford a plain,
speedy, and adequate remedy, we are in no position to make that
judgment. But we do note that the parties in some election cases
                                                       (continued . . .)
                                   3
                    ZONTS v. PLEASANT GROVE CITY
                              Per Curiam


   ¶ 6 Additionally, we found persuasive the respondent’s
supplemental responsive argument that petitioners had raised
various grounds for modification of the ballot title that were
predicated on factual assumptions that were not adequately
supported by affidavit and that were disputed by Pleasant Grove’s
response to the prior petition. 3 And the petitioners failed to address
the obstacles to review that were presented by those factual disputes.




(continued . . .)
appear to have failed to appreciate the importance of timely
initiation of proceedings in the proper forum and of anticipating the
practical requirements of meeting the timeline for an ultimate
resolution. As we have stated above, when a petition is filed in the
district court, the parties and that court should approach the
proceedings with a keen awareness of the ballot preparation
deadline if an appeal is filed; and they should collaborate to make
every reasonable effort to expedite the proceedings in a manner that
will allow us adequate time for addressing that appeal. And, once an
appeal is filed, the appellant has the obligation to provide prompt
and adequately documented notification of the specific deadline for
action if the relief requested is to be granted. Our clerk of court is not
obligated to sua sponte expedite an appeal; and a proper and specific
motion to expedite the appeal may be required. It also should be
kept in mind that, regardless of whether a case before us is time
sensitive, we have the obligation to afford all the parties due process
with respect to written briefs and oral argument, to carefully review
the record and pleadings below, and to devote sufficient attention to
the issues that have been properly raised.
   3 We allowed Pleasant Grove to rely on its prior response to the
earlier petition insofar as the subsequent petition raised the same
issues and the earlier response had addressed the merits.

                                    4